320 S.W.3d 716 (2010)
BETTER WAY, LLC, Appellant,
v.
Brenda HAYES; Division of Employment Security, Respondents.
Nos. WD 71552, WD 71553.
Missouri Court of Appeals, Western District.
August 24, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 28, 2010.
Michael G. Berry, Jefferson City, MO, for Appellant.
Brenda Hayes, Dewitt, MO, Acting Pro Se.
Ninion S. Riley, Jefferson City, MO, for Respondent, Division of Employment.
Before LISA WHITE HARDWICK, C.J., JAMES EDWARD WELSH, J., and JAMES W. VAN AMBURG, Sp. J.

ORDER
PER CURIAM:
Better Way, LLC, appeals the Labor and Industrial Relations Commission's decisions that (1) Better Way is an employer subject to Missouri's employment security law, and (2) because Better Way is an employer, one of its employees, Brenda Hayes, is entitled to wage credits. We affirm. Rule 84.16(b).